DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 67, 71, 74-80, 82-84, 87, 89-95 are pending in this application.  Claims 1-66, 68-70, 72, 73, 81, 85, 86, and 88 have been cancelled.  Claims 67, 71, 74-80, 82-84, 87, 89-95 are rejected in this Office action.

With respect to the claimed invention, the following is supplied.
35 USC 154  (a) (1) states:  Every patent shall contain a short title of the invention and a grant to the patentee, his heirs or assigns, of the right to exclude others from making, using, offering for sale, or selling the invention throughout the United States or importing the invention into the United States, and, if the invention is a process, of the right to exclude others from using, offering for sale or selling throughout the United States, or importing into the United States, products made by that process, referring to the specification for the particulars thereof. (emphasis added)

As such, a patent merely provides the patent owner the right to exclude others from practicing the claimed invention; it does not confer the rights to practice the claimed invention.   The ability to practice the instant invention may be precluded by other laws under other jurisdictions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 67, 71, 74-80, 82-84, 87, 89-95 are rejected under 35 U.S.C. 103 as being unpatentable over Leafly Staff in view of Reichard, Rahn (In Cannabis 101), Cannabinoid Calculator (submitted by Applicant), Brodesser (US 2157476), Stodola (US 20160045471), and Stodola (US 20160243178) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
	As to claims 67, 71, 74-80, 82-84, 87, 89-95, Leafly Staff teaches the conventional drying of raw cannabis material (see entire document).
	The claims differ as to grinding and the use of a container.
Reichard discloses the benefits of juicing raw cannabis leaves and buds and discloses the
presence of cannabinoids including tetrahydrocannabinolic acid (THCA), cannadidiolic acid (CBDA), and
tetrahydrocannabinol (THC), see entire document.  Reichard discloses the entire plant material is juiced.
Rahn teaches the conventional use of a grinder to break dried cannabis into small pieces (see entire document).
Cannabinoid Calculator discloses a calculator to create specific THC:CBD ratios by blending (see document).
Brodesser (US 2157476) discloses a dispensing package having sides, a top, and a bottom (see entire document, especially Figures 1-4).

Stodola (US 20160243178) discloses a kit for cannabis comprising a container and instructions (see entire document, especially claims 16-20).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the entire plant as taught by Reichard, to use a grinder as taught by Rahn and to use any of the packaging as taught by Brodesser (US 2157478), Stodola (US 20160045471), and Stodola (US 20160243178) in that of Leafly Staff because both the grinding of dried cannabis and the packaging of cannabis products including instructions are conventional in the art.  
All of the claim limitations have been considered. The manipulation of amounts is expected.  It is further noted that cooking with cannabis is notoriously well known, expected, and obvious in the art.  
In the absence of a showing to the contrary, Applicant is using known components and process steps to obtain no more than expected results. 

Response to Arguments
Applicant's arguments filed November 3, 2021 been fully considered but they are not persuasive.
Applicant argues that the claimed invention comprises all of the cannabis plant material of a cannabis plant.  
As set forth above, Leafly Staff teaches the conventional drying of raw cannabis material.  Reichard discloses the entire plant material.  Rahn teaches the conventional use of a grinder to break dried cannabis into small pieces.  Cannabinoid Calculator discloses a calculator to create specific THC:CBD ratios by blending, wherein the calculation of ratios is taught.  

Applicant is using known components for their art-recognized function to obtain no more than expected results.  It is repeated that in the absence of unexpected results, it is not seen how the claimed invention differs from the combined teachings of the prior art.
Once the art has recognized the use of ratios of THCa:CBDa then the manipulation of these ratios would be obvious, expected, and well-within the skill of the art.  In the absence of a showing to the contrary, it is further noted that the claimed ratios appear to be no more than that which is present in the raw product. 
It is repeated that in the absence of a showing to the contrary, Applicant is using known components and process steps to obtain no more than expected results. 
It is not clear why Applicant has removed the limitations as to non-decarboxylated cannabinoids in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
December 2, 2021